Citation Nr: 0516034	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than January 7, 
2002, for the award of non-service connected pension.

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to July 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision in which the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted the veteran a non-service 
connected pension, effective as of January 7, 2002 (with 
payments beginning on February 1, 2002).  The veteran 
indicated disagreement with that effective date and, after 
being issued a statement of the case, perfected his appeal by 
submitting a substantive appeal (VA Form 9) in March 2004.

A personal hearing was held before the undersigned Acting 
Veterans Law Judge, sitting at the RO, in March 2005.  A 
transcript of that hearing has been associated with the 
veteran's claims file.


FINDINGS OF FACT

1.  Entitlement to non-service connected pension benefits was 
denied by the RO in October 2000.  The veteran was informed 
of that decision, and of appellate rights and procedures, but 
did not appeal the decision.  

2.  A claim for non-service connected pension benefits was 
next received by the RO on January 7, 2002.  


CONCLUSION OF LAW

An effective date prior to January 7, 2002, for the award of 
non-service connected pension benefits is not warranted.  
38 U.S.C.A. §§ 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.151, 3.155(a), 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than the 
January 7, 2002, date currently assigned by VA for the award 
of a non-service connected pension.  He specifically alleges 
that he was not notified by VA of the date of a scheduled VA 
examination, his failure to report for which was the basis 
for the prior denial of his claim.  

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran, by means 
of a letter dated in February 2002, with notice that 
satisfied VCAA requirements.  There is no further inquiry 
needed as to VA's satisfaction of the Pelegrini requirement.

The Board notes that, in addition to the February 2002 letter 
discussed above, letters were sent to the veteran by the RO 
in March 2002 and November 2003 that were specifically 
intended to address the requirements of the VCAA.  The 
letters explained to the veteran that the RO was processing 
his claims.  The letters listed the evidence that had been 
received, and the veteran was informed that he could provide 
additional information.  

The RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2002 rating decision, and by the January 
2004 statement of the case, of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  These statements provided him 
with the evidentiary requirements as they pertain to earlier 
effective date claims.

The RO must inform the claimant of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2002 VCAA letter, the RO informed the veteran that 
VA would assist in getting medical records, employment 
records, or records from other Federal agencies.  He was also 
informed that a medical examination would be scheduled or a 
medical opinion obtained if such action was found necessary 
to make a decision on his claim.  

The RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The statement of the case and the letters sent to the veteran 
set forth the evidence needed to establish an earlier 
effective date. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The February 2002 VCAA letter told the 
appellant "You can help us with your claim by telling us 
about any additional information or evidence that you want is 
to try to get for you."  (Emphasis in original.)  This 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Thus, based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
February 2002 2004 letter, along with the rating decision and 
the statement of the case, properly notified him of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate his claim, 
and it properly indicated which portion of that information 
and evidence was to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  In general, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained records of post-service 
medical treatment referenced by the veteran, along with all 
other records that may be pertinent to a claim for an earlier 
effective date.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  At his 
request, he was afforded a personal hearing before the Board.  
He has not indicated the existence of any other evidence that 
is relevant to his appeal.  VA has no further duty, 
therefore, to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating the claim.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this claim has 
been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Factual background

In July 2000, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  A VA 
examination was thereafter scheduled for September 12, 2000, 
at the Houston, Texas, VA Medical Center; records show that 
the veteran failed to report for this examination.  In 
October 2000, the Houston RO denied the veteran's claim for a 
non-service connected pension, with the rating decision 
specifically noting that a VA examination had been scheduled 
to evaluate the severity of the veteran's disabilities in 
terms of his ability to obtain a gainful occupation, and that 
he failed to report for that examination.  The veteran was 
notified of this decision, and of appellate rights and 
procedures, by means of a letter dated October 17, 2000, but 
did not appeal within the one-year period for such action 
(that is, by October 16, 2001).  

On January 7, 2002, VA's Cleveland RO received another VA 
Form 21-526 from the veteran.  In July 2002, he was awarded a 
non-service connected pension, effective as of January 7, 
2002, with payment beginning as of February 2002, the next 
full month.   

The veteran thereafter requested a date prior to January 7, 
2002, be assigned as the effective date for the award of his 
pension benefits.  He specifically alleges that he was 
homeless as of September 16, 2000, and was thereby unable to 
receive the mailed notification of the date for his VA 
examination.

Of record are various medical records dated prior to October 
2000.  Also of record is the report of a May 2002 VA 
examination.

A "VA and SSA [Social Security Administration] Prisoner 
Computer Match" with a "run date" of October 2002 shows 
that the veteran had been confined by the Harris (Texas) 
County Sheriff's Department in the Harris County Prison 
beginning on August 16, 2000, as reported to SSA on September 
21, 2000, with the date of actual release shown to be 
"00/00/0000."  

The veteran contended at his March 2005 personal hearing that 
he did not receive notice of the VA examination that had been 
scheduled in September 2000 due to the fact that he was 
homeless at the time.

Relevant law and regulations

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b)(1) (2004).  
For claims received on or after October 1, 1984, the 
effective date is the date of receipt of claim unless, within 
one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability was so incapacitating that it prevented him 
or her from filing a disability pension claim for at least 
the first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of the claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  38 C.F.R. § 3.400(b)(1) (2004).

A claim may be either formal or informal.  A specific claim 
in the form prescribed by the VA Secretary must be filed in 
order for benefits to be paid.  38 C.F.R. § 3.151(a) (2004).  
In addition, any communication or action indicating an intent 
to apply for VA benefits may be considered an informal claim; 
this communication or action must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2004).

Analysis

The regulations regarding the effective date for the award of 
non-service connected disability pension are clear:  when a 
claim for such benefits is filed on or after October 1, 1984, 
as is the situation in the case at hand, the effective date 
for that award is the date that VA receives the claim.  The 
veteran's claim was received on January 7, 2002, and that 
accordingly is the appropriate effective date for the pension 
benefits that were thereafter granted.  There is no evidence 
that the veteran was at any time so incapacitated that he was 
prevented from filing a claim, and he has not contended 
otherwise.

The veteran points out that he had previously filed a claim 
for non-service connected pension benefits.  This claim, 
which was received in July 2000, was thereafter denied by the 
Houston RO in an October 2000 rating decision.  There is no 
indication in the claims file that he did not receive notice 
of that decision; there are no documents reflecting that such 
notice was returned to VA by the United States Postal Service 
as undeliverable.  This rating decision was not appealed by 
the veteran and is therefore final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.1103 (2004).  The next claim for non-service connected 
pension benefits was that received by VA on January 7, 2002.

The veteran has pointed out that the Houston RO's October 
2000 denial of his claim was premised in large part on his 
failure to report for a scheduled VA examination.  He has 
alleged that, since he was homeless at that time, he did not 
receive notice that this examination had been scheduled.  
This argument is irrelevant to the matter at hand.  Such 
argument should have been raised pursuant to the Houston RO's 
denial of his claim in October 2000 as the basis for a notice 
of disagreement therewith, which would have prompted 
initiation of the appellate process; the veteran had until 
October 16, 2001, to raise this argument.  The Board also 
notes, in passing, that the evidence appears to contradict 
his argument that he was homeless on September 12, 2000; 
rather, it seems that on that date he was incarcerated in the 
Harris County Jail.

In brief, the RO, in July 2002, assigned an effective date of 
January 7, 2002, for the award of non-service connected 
disability pension, the date that his claim was received 
following denial of his prior request for those benefits.  
This is the earliest date that can be assigned.  See 38 
C.F.R. § 3.400(b)(1) (2004).  There is no evidence that a 
claim for VA benefits, either formal or informal in nature, 
was received prior to that date (and subsequent to October 
2000); in fact, the record is devoid of any evidence 
whatsoever dated between October 2000 and January 2002.  The 
veteran's claim for the assignment of an effective date prior 
to January 7, 2002, for the award of non-service-connected 
pension benefits fails.


ORDER

An effective date earlier than January 7, 2002, for the award 
of non-service connected pension is denied.



	                        
____________________________________________
	ROBERT E  . O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


